DETAILED ACTION
Claims 1-14 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 01-18-2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-02-2022 follows the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the amendment filed on 01-18-2022 by Applicant(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “power supply module”, “auxiliary power supply module” and “voltage following module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 2-14, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed terms from “module” to “logic/circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2019/120295 (hereinafter Chang) .

As per claims 1, 12, 131, Chang discloses a voltage-following series power supply circuit, comprising: 
a power supply end and a ground end; (VCC and ground; Fig’s 1-2)
a power supply module comprising an input end connected to the power supply end, and (DC-DC circuit comprising input end and output end; Fig’s 1-2) 
an output end for providing a power supply to two or more to-be-powered chips, (DC-DC circuit providing power to IC chips; Fig’s 1-2, ¶ [0036]) 
the power supply module and the to-be-powered chips connected in series between the power supply end and the ground end; and (DC-DC circuit providing power to IC chips configures in ; Fig’s 1-2, ¶ [0036])
at least one auxiliary power supply module for supplying an auxiliary power supply to the to-be-powered chips, (exemplary auxiliary power supply 3m for supplying power to a series of IC chips; Fig’s 1-2 )
wherein a voltage following module is further connected between the power supply end and the auxiliary power supply module for adjusting a voltage of the auxiliary power supply. (voltage booster circuit coupled between DC-DC circuit and auxiliary power supply 3m; Fig’s 1-2 ) 
the voltage of the voltage following module varies along with a voltage outputting from the output end of the power supply module. (Chang states that the “internal resistance of each IC chip connected in series may not be completely uniform” causing the 12 voltage “external power supply” not being sufficient. Because of this, the voltage booster circuit and voltage clamping circuit provide “fixed voltages” that are outputted to supply the chipset with additional power to compensate.  Therefore, Chang discloses the invention of a booster circuit/voltage clamping circuit that compensate voltages as a function of external power supply that is deficient in proving accurate power to each chipset due to internal resistance being non uniform. ¶s [0036], [0040]-[0042]) 

As per claim 2, Chang discloses wherein the voltage following module adjusts the voltage of the auxiliary power supply according to a voltage at the output end of the power supply module. (¶ [0041] states that the voltage booster is capable to boost voltage to the auxiliary power supply) 
As per claim 3, Chang discloses wherein the voltage at the output end of the power supply module is configured to supply a reference voltage to the voltage following module. (¶ [0041] states that the voltage booster circuit boosts 12V to 14V, thus to a PHOSITA this means that the reference voltage is 12V)  
As per claim 11, Chang discloses further comprising a voltage booster power supply module connected between the power supply end and the voltage following module. (voltage booster connected between DC-DC circuit  and auxiliary power supply; Chang; Fig’s 1-2)

As per claim 14, Chang discloses wherein the computing device is configured to operation of mining virtual digital currency2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/120295 (hereinafter Chang) in view of U.S. Publication No. 2018/0262106 (hereinafter Chakkirala ) 
As per claim 4, Chang discloses the voltage following module. (Fig’s 1-2)

Chang does not distinctly disclose the following:
voltage following module comprises a power supply input end, a ground input end, a power supply output end, a comparing amplifier unit, a sampling unit, a reference voltage generating unit and a switching unit. 
However, Chakkirala, discloses the following:
voltage following module comprises a power supply input end, a ground input end, a power supply output end, a comparing amplifier unit, a sampling unit, a reference voltage generating unit and a switching unit.( Fig. 3 illustrates Vin input, circuit ground, Vout, comparator 302, sampling unit 304,Vref, and switch 208/206)

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Chang and Chakkirala because both references are in the same field of endeavor. Chakkirala’s teaching of the boosting coverted configured with the recited features would enhance Chakkirala's system by improving variation output power supplied due to resistance variation thus enhancing the quality of the power supply. 
 
As per claim 5, Chang discloses wherein the power supply input end is connected to the power supply end, the ground input end is connected to the output end of the power supply module, and the power supply output end is connected to the auxiliary power supply module. (DC-DC circuit having an input and output end that is connected to ground. The DC-DC circuit  output is connected to auxiliary power; Chang; Fig’s 1-2) 

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed on 01-18-2022 have been fully considered but they are not persuasive to the extent that is applicable to the claims. The rationale, is provided in the rejection. 
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
    

    
        1 The recitation presented in the preamble for claims 12, 13 has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951 ).
        As per claim 12, Chang discloses an auxiliary power supply; Fig’s 1-2
        2 Claim 14 is directed to intended use for not imposing a structural limitation, hence no patentable weight.